Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order on motion of this Court dated May 15, 2002, withdrawing an appeal from a judgment of the Supreme Court, Queens County, rendered April 18, 2001, upon the stipulation of the attorneys for the respective parties.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ, Adams, S. Miller and Luciano, JJ., concur.